Citation Nr: 0726213	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-33 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic 
osteoarthritis with arthralgia.  

3.  Entitlement to service connection for chronic gout.  

4.  Entitlement to service connection for chronic 
hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran had active service from January 1984 to August 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Detroit, 
Michigan, Regional Office (RO) which denied service 
connection for chronic bilateral hearing loss disability, 
chronic osteoarthritis with arthralgia, chronic gout, and 
chronic hypertension.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability for Department 
of Veterans Affairs purposes was not shown during active 
service or at any time thereafter.  

2.  Chronic osteoarthritis with arthralgia was not manifested 
during active service or for many years thereafter.  The 
veteran's chronic osteoarthritis has not been objectively 
shown to have originated during active service.  

3.  Gout was not manifested during active service or for many 
years thereafter.  The veteran's gout has not been 
objectively shown to have originated during active service.  

4.  Chronic hypertension was not manifested during active 
service or for many years thereafter.  The veteran's chronic 
hypertension has not been objectively shown to have 
originated during active service.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by peacetime service, and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2006).  
2.  Chronic osteoarthritis with arthralgia was not incurred 
in or aggravated by wartime service, and service incurrence 
may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2006).  

3.  Chronic gout was not incurred in or aggravated by 
peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2006).  

4.  Chronic hypertension was not incurred in or aggravated by 
peacetime service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
June 2003 and September 2005 which informed him of the 
evidence generally needed to support a claim of entitlement 
to service connection; what actions he needed to undertake; 
and how the VA would assist him in developing his claims.  
The June 2003 VCAA notice was issued prior to the March 2004 
rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran requested a 
hearing before a Veterans Law Judge.  The requested hearing 
was scheduled.  The veteran subsequently cancelled the 
scheduled hearing.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
evaluation and an effective date for an initial award of 
service connection.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as a preponderance of the evidence is against his claims and 
any notice deficiencies thus rendered moot.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  
A.  Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system including sensorineural hearing loss becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

The veteran's service medical records make no reference to 
chronic hearing loss disability.  In his August 2004 notice 
of disagreement, the veteran advanced that he developed 
hearing loss as a result of engine noise exposure associated 
with his military duties as a M13 personnel carrier driver.   

At a November 2004 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
15
15
LEFT
10
10
10
10
10

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.  The 
veteran was diagnosed with "mild [right ear] sensorineural 
hearing loss disability at 500 Hz" and normal left ear 
hearing.  

An August 2006 VA audiological evaluation indicates that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
15
LEFT
15
15
10
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
veteran was diagnosed with "normal hearing thresholds 
bilaterally."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran has not been shown to exhibit hearing loss disability 
for VA purposes during active service or at any time 
thereafter.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  According, the Board 
concludes that service connection for chronic bilateral 
hearing loss disability is not warranted.  

B.  Osteoarthritis with Arthralgia

Where a veteran served continuously for ninety days or more 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005). 

The veteran's service medical records make no reference to 
either chronic osteoarthritis or arthralgia.  Private 
clinical documentation dated in June 2001 notes that the 
veteran presented a history of arthralgia and left leg pain.  
Contemporaneous X-ray studies revealed no abnormalities.  
Clinical documentation from Mount Clemons General Hospital 
dated between June 2001 and November 2001 indicates that the 
veteran complained of arthritic pain.  Impressions of 
"sciatica vs. arthritis;" arthritis; osteoarthritis; and 
arthralgia were advanced.  

In his September 2002 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran indicated that he 
had initially manifested osteoarthritis and arthralgias in 
June 2001 "as a result of 3 years active duty and 30 years 
of working in different plastic factories."  

In a June 2003 written statement, the veteran advanced that 
his doctor had informed him that osteoarthritis and 
arthralgia was manifested "because [of] my cold weather hot 
weather changes."  In his August 2004 notice of 
disagreement, the veteran indicated that his doctor had said 
that his osteoarthritis and arthralgia were related to both 
an inservice cold and "hot cold weather." 

In a March 2005 written statement, the accredited 
representative advanced that the veteran was exposed to hot 
and cold temperatures and slept on cold ground during active 
service.  As a result of such exposure, he developed 
osteoarthritis with arthralgia.  

A September 2005 private record reflects a diagnosis of 
degenerative joint disease of all joints.  In a March 2006 
written statement, the veteran clarified that the claimed 
disability was initially manifested in 1985 during active 
service.  

An August 2006 VA treatment record states that the veteran 
complained of osteoarthritis in the neck, back, and foot.  He 
reported that his symptoms had begun after service 
separation.  An impression of arthralgia of the cervical 
spine, the knees the hips, the ankles, and the feet was 
advanced.  

In his June 2007 Informal Hearing Presentation, the 
accredited representative asserted that the veteran believed 
that he incurred chronic osteoarthritis with arthralgia as 
the result of his period of military training in the desert 
wherein he was exposed to extremely hot and cold 
temperatures.  

Chronic osteoarthritis and arthralgias were not objectively 
shown during active service or for many years thereafter.  
The first clinical documentation of the claimed disability is 
dated in 2001, some 15 years after service separation.  No 
competent medical professional has identified an etiological 
relationship between the claimed disability and active 
service.  

The veteran advances that he initially manifested 
osteoarthritis and arthralgia as the result of his inservice 
exposure to temperature extremes.  The veteran's claim is 
supported solely by the accredited representative and his own 
written statements on appeal.  The Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of any competent evidence 
that the claimed disability originated during or proximate to 
active service, the Board finds that service connection is 
not warranted.  

C. Gout

The veteran's service medical records make no reference to 
gout.  In his September 2002 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
indicated that he initially manifested gout in June 2001.  In 
his August 2004 notice of disagreement, the veteran indicated 
that his doctor said "hot cold weather" could cause gout.  

A September 2005 private treatment states that the veteran 
had a current diagnosis of gout.  An August 2006 VA treatment 
record notes that treating VA medical personnel advanced an 
impression of "gout [history of]."  

Gout not objectively shown during active service or for many 
years thereafter.  The first clinical documentation of the 
claimed disability is dated in 2005, some 19 years after 
service separation.  No competent medical professional has 
identified an etiological relationship between the claimed 
disability and active service.  
The veteran advances that he initially manifested gout as the 
result of his inservice exposure to extremes of temperature.  
The veteran's claim is supported solely by the accredited 
representative and his own written statements on appeal.  
Such document is not competent to establish the etiology of 
the claimed disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of any competent evidence 
that the gout originated during active service, the Board 
finds that service connection is not warranted.  

D.  Chronic Hypertension

Where a veteran served continuously for ninety days or more 
during a period of war and cardiovascular-renal disease 
including hypertension becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The veteran's service medical records are negative for 
complaints or findings associated with hypertension.  
Clinical documentation from Mount Clemens General Hospital 
dated in June 2001 indicates that the veteran was initially 
diagnosed with hypertension.  

In his September 2002 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran indicated that he 
initially manifested hypertension in June 2001.  In his 
August 2004 notice of disagreement, the veteran stated that 
his hypertension had been caused by stress.  .In his 
September 2004 VA Form 9, the veteran asserted that his 
duties as a M13 personnel carrier driver were stressful and 
caused his hypertension.  

Hypertension was not manifested during active service or for 
many years thereafter.  The first clinical documentation of 
the claimed disorder is dated in June 2001, some 14 years 
after service separation.  No competent medical professional 
has identified an etiological relationship between the 
claimed disability and active service.  

The veteran advances that he initially manifested 
hypertension as the result of his inservice stress.  The 
veteran's claim is supported solely by the accredited 
representative and his own written statements on appeal.  
Such document is not competent to establish the etiology of 
the claimed disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of any competent evidence 
that the hypertension originated during or proximate to 
active service, the Board finds that service connection is 
not warranted.  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic osteoarthritis with arthralgia 
is denied.  

Service connection for chronic gout is denied.  

Service connection for chronic hypertension is denied.  



______________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


